Citation Nr: 0111446	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-13 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty from June 1944 to January 1946.  
He died on December [redacted], 1998.  The appellant is his widow.

This matter arises before the Board of Veteran's Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1998.

2.  The immediate cause of the veteran's death was 
ventricular fibrillation due to ischemic heart disease.

3.  The medical evidence does not establish that the 
veteran's heart disease was the result of a disease 
contracted or injury sustained during active duty, including 
exposure to cold.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.312 (2000).

2.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit.  38 
C.F.R. § 3.807 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are unavailable and 
were reported as destroyed in the fire at National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
The NPRC specifically notified the RO that all of the 
veteran's service medical, personnel, and clinical records 
were destroyed.  Surgeon General reports were obtained and 
showed treatment for a condition due to reduced temperature, 
trench foot, in December 1944. 

The veteran's DD Form 214 discloses that he participated in 
battles in Ardennes, Rhineland, and Central Europe during 
World War II and received a Purple Heart and the Combat 
Infantryman Badge.

The veteran died on December [redacted], 1998.  The death certificate 
listed the cause of his death as ventricular fibrillation due 
to ischemic heart disease.  The appellant claimed entitlement 
to service connection for the cause of the veteran's death in 
January 1999.  She contends that his ischemic heart disease 
stems from his exposure to cold weather in 1944 in battles in 
Ardennes, Rhineland and Central Europe.  

In support of her claim, the appellant submitted a copy of a 
December 1997 VA News Release noting that the rating criteria 
for the evaluation of cold injuries had been revised and that 
cold injury residuals could include peripheral neuropathy, 
circulatory problems, chronic night pain, arthritis of 
exposed parts, and fungal infections, as well as a copy from 
an April 1997 newspaper article from the Orlando Sentinel 
addressing the possible link between cold exposure and 
circulatory problems. 

The RO wrote to the appellant in February 1999 and told her 
she should provide evidence showing that the cause of the 
veteran's death was directly or proximately a result of 
disease or injury that was incurred in or aggravated by 
service.  The RO requested that she submit specific evidence 
in support of the claim, including the names and addresses of 
medical providers that had treated the veteran since his 
separation from active service and releases so that the RO 
could assist her in obtaining the evidence.

The RO also requested and obtained the veteran's treatment 
records from Jan A. Becker, M.D., Kerry Schwartz, M.D., and 
Stephen Schreiber, M.D.  These records, dated from 1987 to 
1998, showed that the veteran was diagnosed as having 
coronary artery disease in the early 1980s.  He suffered a 
myocardial infarction in 1985.  In 1992, it was noted that he 
was not currently a smoker, but was a heavy smoker in the 
past, two packs a day for 20 to 25 years.

In February 1999, Dr. Schreiber reported that he had reviewed 
the appellant's request that a letter be written regarding 
the veteran's exposure to cold during World War II.  Dr. 
Schreiber stated that he suspected that the veteran's 
problems were more likely related to tobacco abuse than to 
frostbite back then, and that he did not think he could write 
a letter stating that this was the case, in that all of the 
veteran's problems were related to arteriosclerosis rather 
than frostbite.  


II.  Legal analysis

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VCAA had not been enacted when the RO adjudicated the 
veteran's claim.  The question the Board must now address is 
whether there is any duty of assistance or notice required by 
the new law that has not already been substantially completed 
in this case, notwithstanding that such assistance may not 
have been required under the former law, and, if not, whether 
there is any prejudice to the appellant in the Board's 
consideration of this question without referring it to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether she had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
appellant was given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to 
service connection for the cause of the veteran's death in an 
April 2000 statement of the case.  She was advised of the 
evidence that would support or help substantiate her claim in 
a development letter in February 1999.  The substantive laws 
and regulations to be applied are the same as those of which 
the appellant has had notice.  There is no prejudice to the 
appellant in deciding her claim on the merits, because she 
has been told what the requirements are to establish service 
connection for the cause of the veteran's death, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate her claim.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  As discussed below, every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to her case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified at 38 U.S.C. § 5102).

On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
appellant has been notified of the information necessary to 
substantiate her claim by means of the February 1999 letter 
from the RO and the April 2000 statement of the case that 
provided notice of applicable regulations and the reasons and 
bases for the denial.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  In this case, the RO 
asked the appellant to specify where the veteran received 
treatment after his separation from service and obtained the 
veteran's private treatment records from Drs. Schreiber, 
Schwartz, and Becker.  Any additional post-service treatment 
records would do no more than confirm that the veteran had 
heart disease, a fact that is already shown by the evidence 
of record, and would not aid in substantiating the claim.  
The appellant has not stated that any additional treatment 
records would contain any medical opinions as to incurrence 
of this condition due to the veteran's military service.  It 
therefore appears that there is no reasonable need for 
further development of private medical records or that 
further efforts would yield private medical records that 
would aid in substantiating the claim.

Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  The RO requested the veteran's service 
medical records from the NPRC and received a definitive 
answer than no records were available.  It appears reasonably 
certain that such records do not exist and any further 
attempt to obtain the records would be futile.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)(3)).  The appellant 
did not report that the veteran received any VA treatment in 
response to the RO's February 1999 letter.

The duty to assist may include providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).   In this 
case, for reasons discussed below, an examination was not 
necessary to make a decision because there is sufficient 
medical evidence for a decision on the claim, including the 
medical opinion from Dr. Schreiber.

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A(a)(2)).  The Secretary having 
already provided every possible assistance indicated by the 
record or assertions of the appellant, there is no reasonable 
possibility that return of the claim to the RO for further 
efforts to assist would raise any reasonable possibility of 
substantiating the appellant's claim.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2000).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for certain chronic diseases, specified by 
law and including cardiovascular disease, may be established 
on a presumptive basis by showing that the specific disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).

The evidence of record shows that the veteran was exposed to 
cold during active service.  He was first diagnosed as having 
heart disease in the early 1980s, many years following his 
separation from service.  The record lacks evidence of a 
nexus, or link, between heart disease and the veteran's 
active service.  There are no medical opinions or other 
competent evidence contained in any of the veteran's post-
service medical records relating any heart disease to any in-
service disease or injury, including cold exposure.  To the 
contrary, Dr. Schreiber concluded that the veteran's heart 
disease was more likely related to tobacco abuse.  There is 
also no medical evidence in the record at all tending to show 
that chronic heart disease was present during active service 
or within the first post-service year.  

The appellant is apparently attempting to show that the 
veteran's heart disease was related to cold exposure through 
excerpts from a December 1997 VA News Release and an April 
1997 newspaper article from the Orlando Sentinel addressing 
the possible link between cold exposure and circulatory 
problems.  To the extent that she is attempting to 
extrapolate from these sources that the veteran's heart 
disease was incurred during service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Any contentions by the appellant that the veteran's heart 
disease was somehow related to active service, including cold 
exposure, are not competent.  She is not shown to be 
possessed of the medical credentials requisite to offering a 
competent medical opinion as to causation and/or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
Board concludes that the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is not 
for application.  38 C.F.R. §§ 3.102, 4.3 (2000). 

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, a permanent total service-connected disability was in 
existence at the date of the veteran's death, or the veteran 
died as a result of a service-connected disability.  
38 C.F.R. § 3.807(a) (2000).  The veteran was not service 
connected for any disability at the time of his death.  
Moreover, the Board has determined that service connection 
for the cause of the veteran's death is not warranted.  
Consequently, the appellant's claim fails because of absence 
of legal merit or lack of entitlement under the law, and the 
claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER
  
Service connection for the cause of the veteran's death is 
denied.

There being no legal entitlement, entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35 is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

